In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 14‐1067 
ERNEST B. FENTON and  
LAW OFFICE OF ERNEST B. FENTON, P.C., 
                                                  Plaintiffs‐Appellees, 

                                   v. 

KELLI DUDLEY; LAW OFFICE OF  
KELLI DUDLEY; ANDREW SIDEA; and 
LAW OFFICE OF ANDREW SIDEA, P.C., 
                                              Defendants‐Appellants. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
           No. 13‐cv‐05019 — Rebecca R. Pallmeyer, Judge. 
                      ____________________ 

      ARGUED MAY 28, 2014 — DECIDED AUGUST 1, 2014 
                ____________________ 

   Before FLAUM, MANION, and TINDER, Circuit Judges. 
   FLAUM, Circuit Judge. This appeal concerns the conditions 
under which a defendant may remove a case to federal court 
pursuant to the civil rights removal statute, 28 U.S.C. § 1443. 
We  conclude  that  § 1443  was  not  satisfied  in  this  case,  and 
therefore affirm the district court’s remand order. 
2                                                         No. 14‐1067 

                           I. Background 
    In 2010, Tonya Davis retained Ernest Fenton to represent 
her in connection with a home foreclosure proceeding. Davis 
later  sued  Fenton  for  malpractice.  Davis  claimed  that,  alt‐
hough she paid Fenton several thousand dollars for legal as‐
sistance, he did virtually nothing to help her keep her home. 
She  also  claimed  that  he  targeted  her  for  inferior  service 
based  on  her  race,  in  violation  of  the  Fair  Housing  Act,  42 
U.S.C.  § 3601  et  seq.  That  case,  Davis  v.  Fenton,  is  currently 
stayed in federal district court pending arbitration. No. 1:13‐
cv‐3224, 2014 WL 544974 (N.D. Ill. Feb. 7, 2014). 
    The complaint in the Davis case was filed in 2013. Shortly 
thereafter, Fenton brought his own lawsuit in state court, not 
against Davis but against Davis’s lawyers: Kelli Dudley and 
Andrew  Sidea.  Fenton  alleged  that  Dudley  and  Sidea  had 
intentionally  spread  false  information  about  him  to  his  cli‐
ents and business associates. Fenton also alleged that Sidea, 
who  had  previously  worked  at  Fenton’s  law  office,  had  im‐
properly  obtained  confidential  information  about  Fenton’s 
clients  and  shared  it  with  Dudley.  The  complaint  advanced 
claims  of  conversion,  tortious  interference  with  a  business 
relationship, and defamation, and it sought damages and an 
injunction. 
    After  learning  of  Fenton’s  state‐court  complaint,  Dudley 
and  Sidea  filed  a  notice  of  removal  in  federal  district  court. 
They asserted as bases for removal both the general removal 
statute, 28 U.S.C. § 1441, and the more specialized civil rights 
removal  statute,  28  U.S.C.  § 1443.  Three  days  later,  despite 
acknowledging the ongoing  removal proceedings, the Cook 
County  Circuit  Court  entered  an  ex  parte  preliminary  in‐
junction  against  Dudley  and  Sidea.  The  injunction  ordered 
No. 14‐1067                                                          3 

them to stop defaming Fenton and to cease contact with any 
of his current or former clients. 
    Back  in  federal  court,  Fenton  filed  a  motion  to  remand 
the  Fenton  v.  Dudley  case  to  state  court.  The  district  court 
found  that  the  case  did  not  meet  the  removal  requirements 
under either 28 U.S.C. § 1441 or § 1443 and granted the mo‐
tion. Generally, remand orders are not appealable, but there 
is an exception when  a case is removed pursuant to § 1443. 
See  28  U.S.C.  §  1447(d).  We  must  therefore  decide  whether 
the district court was correct to return the case to state court 
or  whether  the  district  court  in  fact  had  jurisdiction  under 
the civil rights removal statute. 
                          II. Discussion 
    As  a  preliminary  matter,  we  note  that  the  Cook  County 
Circuit Court’s decision to enter an injunction after the case 
had  been  removed  to  federal  court  is  clearly  contrary  to  28 
U.S.C. § 1446(d), which provides that, once a defendant has 
filed a notice of removal with the state court, the state court 
may “proceed no further unless and until the case is remand‐
ed” (emphasis added). See also Ackerman v. ExxonMobil Corp., 
734 F.3d 237, 249 (4th Cir. 2013) (“[A]ny post‐removal actions 
taken by the state court in the removed case action are void 
ab initio.”). Dudley and Sidea have not asked us to take any 
action with respect to the state‐court injunction, although we 
understand that they hope to move the district court to dis‐
solve the injunction following our decision on removal. Nev‐
ertheless, like the district court, we are troubled that a state 
court  would  disregard  § 1446’s  clear  command,  especially 
4                                                               No. 14‐1067 

because the face of the injunction order reveals that the state 
court recognized that the defendants had initiated removal.1 
                                                    A. 
   The civil rights removal statute provides for the removal 
from  state  court  of  any  civil  action  or  criminal  prosecution 
“[a]gainst any person who is denied or cannot enforce in the 
courts of such State a right under any law providing for the 
equal civil  rights of citizens of the United States.” 28 U.S.C. 
§ 1443(1).  A  second  subsection  provides  for  removal  under 
other special circumstances, but it is not relevant to this case. 
    Dudley and Sidea argue that Fenton’s lawsuit is calculat‐
ed  to  deny  them  their  rights  under  section  818  of  the  Fair 
Housing Act.  That  section  makes  it  “unlawful  to  coerce,  in‐
timidate,  threaten,  or  interfere  with  any  person  …  on  ac‐
count of his having aided or encouraged any other person in 
the exercise or enjoyment of[ ] any right granted or protected 
by”  the Act.  42  U.S.C.  § 3617.  Fenton’s  complaint  alleges  in 
part  that  the  defendants  have  “conspired  to  advance  Mrs. 
Dudley’s law practice by filing suits in federal court without 
regard of the substantive value of the same”—proof, in their 
view, that Fenton is retaliating against them for helping To‐
nya Davis bring her Fair Housing Act claim. 
     Dudley and  Sidea further argue that  they have been de‐
nied or cannot enforce their federal aid‐or‐encourage right in 
Illinois  state  courts.  In  particular,  they  argue  that  the  state 
                                                 
1  The  handwritten  order states:  “This  motion  before  the  court  on plain‐

tiff’s Motion For Preliminary Injunction; plaintiffs’ counsel being present; 
defendants not present; the court being advised in the premises includ‐
ing  the  Notice  of  Removal  filed  by  defendants;  it  is  hereby  ordered 
that … .” 
No. 14‐1067                                                           5 

court’s  injunction—which  prohibits  them  from  contacting 
“any  former  or  current  client  and/or  employee  of  the  Law 
Offices  of  Ernest  B.  Fenton”—makes  it  impossible  for  them 
to  exercise  their  (or  their  client’s)  Fair  Housing  Act  rights. 
Read  literally,  the  injunction  would  prevent  Dudley  and 
Sidea  from  speaking  to  their  client,  since  Davis  is  Fenton’s 
former  client;  to  any  other  of  Fenton’s  clients,  in  order  to 
substantiate  Davis’s  claim;  and  even  to  each  other,  since 
Sidea was briefly Fenton’s employee. The result, they say, is a 
complete inability to prosecute Davis’s case. 
                                  B. 
    To  evaluate  these  arguments,  we  first  turn  to  a  pair  of 
Supreme  Court  decisions  issued  on  the  same  day  in  1966: 
Georgia  v.  Rachel,  384  U.S.  780,  and  City  of  Greenwood  v.  Pea‐
cock,  384  U.S.  808.  The  defendants  in  both  cases  sought  to 
remove  state  criminal  prosecutions  to  federal  court  under 
§ 1443(1).  The  defendants  in  Rachel  were  arrested  and 
charged with criminal trespass after staging sit‐ins at restau‐
rants in Atlanta; the defendants in Peacock were arrested and 
charged  with  obstructing  the  public  streets  after  registering 
African‐American voters in Mississippi. Both sets of defend‐
ants claimed that their activity—the sit‐ins in Rachel and the 
voter  registration  in  Peacock—was  federally  protected  and 
that  their  arrests  and  prosecutions  were  racially  motivated. 
And  both  claimed  that  they  could  not  enforce  their  federal 
rights in the Georgia and Mississippi courts, respectively. 
   A defendant who seeks to remove a case under § 1443(1) 
must  first  show  that  her  claim  involves  “a  right  under  any 
law providing for … equal civil rights.” 28 U.S.C. § 1443(1). 
Rachel  clarified  that  “laws  providing  for  equal  civil  rights” 
are  limited  to  those  “rights  specifically  defined  in  terms  of 
6                                                         No. 14‐1067 

racial  equality.”  384  U.S.  at  791.  More  general  sources  of 
equality rights, like the Due Process Clause, or rights framed 
in  nonracial  terms  do  not  suffice.  Id.  at  791–92.  That  re‐
quirement is met here. The Fair Housing Act, which Dudley 
and Sidea rely on, is framed in racial equality terms. E.g., 42 
U.S.C. § 3604 (prohibiting various types of discrimination in 
housing because of race). 
    In addition to identifying a civil‐equality right, a defend‐
ant seeking to remove under § 1443(1) must make a second 
showing: that  she  has been “denied or cannot enforce” that 
right  in  state  court.  Initially,  this  required  the  defendant  to 
point to some state law or constitutional provision that was 
discriminatory  on  its  face.  Compare  Strauder  v.  West  Virginia, 
100  U.S.  303  (1879)  (removal  was  proper  where  the  state 
statute  formally  excluded African‐Americans  from  jury  ser‐
vice), with Virginia v. Rives, 100 U.S. 313 (1879) (removal was 
not  proper  where,  although  African‐Americans  were  alleg‐
edly  excluded  from  jury  service  as  a  matter  of  course,  the 
state statute was formally neutral). Suffice it to say that Dud‐
ley  and  Sidea  have  pointed  to  no  blatantly  discriminatory 
provision of Illinois law that would meet this standard. 
    But Rachel recognized an exception to this rule: “even in 
the  absence  of  a  discriminatory  state  enactment,”  the  Court 
held, removal could be proper if “an equivalent basis could be 
shown  for  an  equally  firm  prediction  that  the  defendant 
would  be  ‘denied  or  cannot  enforce’  the  specified  federal 
rights  in the state court.” 384 U.S. at  804 (emphasis  added). 
The  Court  reasoned  that  this  limited  exception  was  con‐
sistent  with  the  purposes  behind  the  “formal  expression” 
requirement—allowing  removal  only  where  it  was  clear  be‐
fore  trial  that  the  defendant  would  be  denied  his  federal 
No. 14‐1067                                                        7 

equality rights, and avoiding the “unseemly” task of federal 
judges assessing the “likely disposition of particular federal 
claims” by the state judiciary. Id. at 803. 
     The  Court  proceeded  to  explain  why  the  Rachel  defend‐
ants met this new equivalent‐basis exception. Section 203(a) 
of the Civil Rights Act of 1964 gave the defendants the right 
to  equal  enjoyment  of  any  place  of  public  accommodation 
without discrimination because of race. Id. at 793. Moreover, 
just  the  previous  term,  the  Supreme  Court  had  construed 
section 203(c) of the Act to prohibit not only the conviction, 
but  also  the  “prosecution  of  any  person  for  seeking  service 
in a covered establishment, because of his race or color.” Id. 
(quoting Hamm v. City of Rock Hill, 379 U.S. 306, 311 (1964)). 
If  the  defendants’  allegations  proved  true,  then  the  “mere 
pendency  of  the  [criminal  trespass]  prosecutions”  deprived 
them of their federal right “to be free of any attempt to pun‐
ish them for protected activity.” Id. at 805 (internal quotation 
marks  omitted).  The  basis  for  the  clear  prediction  that  the 
defendants could not enforce their federal‐equality rights in 
state court was thus plain: “The burden of having to defend 
the prosecutions is itself the denial of a right explicitly con‐
ferred by the Civil Rights Act of 1964.” Id. 
    The  equivalent‐basis  exception  announced  in  Rachel  is 
quite narrow, however, as City of Greenwood v. Peacock made 
clear. The defendants in Peacock had been charged with dis‐
turbing the peace and obstructing the streets while register‐
ing black voters. They brought suit under a variety of provi‐
sions,  including  42  U.S.C.  § 1971.  The  Court  assumed  that 
§ 1971 was a law providing for equal civil rights, and so sat‐
isfied the first step of the removal test. 384 U.S. at 825. But it 
rejected  the  defendants’  contention  that  they  were  “denied 
8                                                         No. 14‐1067 

or could not enforce” their federal rights in state court. “The 
present case differs from Rachel in two significant respects,” 
the  Court  wrote.  “First,  no  federal  law  confers  an  absolute 
right on private citizens … to obstruct a public street.” Id. at 
826. In Rachel, by contrast, the Civil Rights Act gave the de‐
fendants  a  right  to  be  present  in  the  restaurants  despite  be‐
ing  ordered  to  leave.  “Second,  no  federal  law  confers  im‐
munity  from  state  prosecution  on  such  charges.”  Id.  at  827. 
Again  by  contrast,  in  Rachel  the  defendants  had  a  right  not 
even  to  be  prosecuted  for  exercising  their  rights  under  the 
Civil Rights Act. 
     To qualify for removal under § 1443(1), the Court under‐
scored, “[i]t is  not enough …  to allege  or  show  that the  de‐
fendant’s  federal  equal  civil  rights  have  been  illegally  and 
corruptly denied by state administrative officials in advance 
of  trial,  that  the  charges  against  the  defendant  are  false,  or 
that the defendant is unable to obtain a fair trial in a particu‐
lar state court.” Id. at 827. Thus unable to make a “clear pre‐
diction”  that  the  defendants’  rights  would  be  denied  or 
could not  be enforced in state court, the Supreme Court or‐
dered the case remanded. It emphasized that it was “not for 
one  moment  …  suggest[ing]  that  the  individual  petitioners 
in this case have not alleged a denial of rights guaranteed to 
them under federal law.” Id. at 828. Nevertheless, the remedy 
for that denial did not include removal to federal court. Id. 
                                    C. 
   Returning  to  the  case  before  us,  the  defendants  briefly 
suggest that the state court’s preliminary injunction is itself a 
“formal expression of state  law” justifying  removal. The in‐
junction  is  indeed  troubling,  as  we  have  indicated.  But  the 
Supreme Court has made clear that a “formal expression” of 
No. 14‐1067                                                          9 

state  law  means  “a  law  of  general  application,”  Rachel,  384 
U.S.  at  800—something  like  “a  state  legislative  or  constitu‐
tional provision, rather than a denial first made manifest in 
the trial of the case,” Johnson v. Mississippi, 421 U.S. 213, 219 
(1975) (internal quotation marks omitted). Whatever we may 
think  of  the  injunction’s  merits,  it  purportedly  applies  only 
to the parties before the court; it is not a law of general ap‐
plication.  So  if  Dudley  and  Sidea  are  to  remain  in  federal 
court, they must show that their case fits into Rachel’s excep‐
tion—that  is,  that  federal  law  both  (1) “confers  an  absolute 
right”  on  them  to  engage  in  the  conduct  Fenton  accuses 
them of, and (2) “confers immunity” from being hauled into 
court on such grounds. Peacock, 384 U.S. 826–27. 
    We  conclude  that  their  argument  founders  at  the  first 
step.  While  the  Civil  Rights Act  gave  the  defendants  in  Ra‐
chel  an  absolute  right  to  remain  in  a  place  of  public  accom‐
modation when asked to leave on the basis of race, the Fair 
Housing Act gives Dudley and Sidea no comparable right to 
commit defamation or interfere with a business relationship, 
even  in  service  of  their  Fair  Housing  Act  claim.  Indeed,  at 
oral  argument  counsel  for  the  defendants  admitted  that  the 
Act  does  not  immunize  the  conduct  at  issue.  In  Rachel’s 
terms, section 818 of the Fair Housing Act does not “substi‐
tute[] a right for a crime.” 384 U.S. at 805; see also Hill v. Penn‐
sylvania, 439 F.2d 1016, 1021 (3d Cir. 1971). Of course, it may 
very  well  be  that  Dudley  and  Sidea  did  none  of  the  things 
Fenton alleges; at this stage we are merely reading Fenton’s 
complaint. But § 1443(1) does not alter the presumption that 
state  courts  as  well  as  federal  courts  are  competent  to  sort 
out the truth of these allegations. See Peacock, 384 U.S. at 828. 
10                                                      No. 14‐1067 

    Because we conclude that federal law does not give Dud‐
ley and Sidea a right to engage in the conduct Fenton alleg‐
es—defamation,  tortious  interference  with  a  business  rela‐
tionship, and conversion—there is no need to decide wheth‐
er the Fair Housing Act gives them immunity even from be‐
ing brought to trial on these claims as well. Nevertheless, be‐
cause the district court indicated that it thought the defend‐
ants had not satisfied the second step, as well, we believe it 
worthwhile to devote a few words to the question. 
                                 D. 
    The Civil Rights Act has an anti‐retaliation provision, sec‐
tion 203(b), that closely corresponds to section 818 of the Fair 
Housing  Act,  which  Dudley  and  Sidea  invoke.  Compare  42 
U.S.C. § 2000a‐2(b) (“No person shall … intimidate, threaten, 
or coerce … any person with the purpose of interfering with 
any  right  or  privilege  secured  by  [the  Civil  Rights  Act].”), 
with  id.  § 3617  (“It  shall  be  unlawful  to  coerce,  intimidate, 
threaten,  or  interfere  with  any  person  in  the  exercise  or  en‐
joyment  of  …  any  right  granted  or  protected  by  [the  Fair 
Housing Act].”). In Rachel, however, the Supreme Court did 
not focus on section 203(b) of the Civil Rights Act. Instead, it 
rested  its  analysis  on  section  203(c),  which  provides  that 
“[n]o  person  shall  …  punish  or  attempt  to  punish  any  person 
for exercising or attempting to exercise any right or privilege 
secured”  under  the  Act.  Id.  §  2000a‐2(c)  (emphasis  added). 
The Fair Housing Act has no analogous “punish or attempt 
to punish” prohibition. 
   In  light  of  Rachel’s  focus  on  section  203(c)  of  the  Civil 
Rights Act, some courts—most prominently, the Second Cir‐
cuit  in  Emigrant  Savings  Bank  v.  Elan  Management  Corp.,  668 
F.2d 671 (1982)—have concluded that only cases involving a 
No. 14‐1067                                                          11 

statute  with  explicit  anti‐prosecution  language  are  remova‐
ble  under  §  1443(1).  But  other  courts—like  the  Fifth  Circuit 
in  Whatley  v.  City  of  Vidalia,  399  F.2d  521  (1968)—have  held 
that  language  of  that  sort  is  not  necessary.  For  these courts, 
more generic “intimidate, threaten, or coerce” language in a 
statute may permit removal to federal court.  
    Describing  the  parameters  of  this  dispute  requires  a  cir‐
cuitous tour through two cryptic footnotes in Peacock. As we 
said,  the  defendants  in  Peacock  specifically  cited  42  U.S.C. 
§ 1971  in  support  of  their  removal  petition.  But  that  provi‐
sion,  originally  enacted  in  the  Civil  Rights Act  of  1957,  was 
not entirely on point. The first subsection, § 1971(a), guaran‐
tees the right to vote free from racial discrimination; the sec‐
ond, § 1971(b), makes it unlawful to “intimidate, threaten, or 
coerce  any  other  person  for  the  purpose  of  interfering  with 
the right of such other person to vote.” (The Peacock defend‐
ants,  remember,  were  arrested  while  registering  others  to 
vote,  not  while  voting  or  attempt  to  vote  themselves.)  By 
contrast,  a  later  statute,  the  Voting  Rights  Act  of  1965,  did 
speak  directly  to  the  defendants’  alleged  conduct.  Section 
11(b)  of  that  Act,  codified  at  42  U.S.C.  §  1973i(b),  makes  it 
unlawful  to  “intimidate,  threaten,  or  coerce  …  any  person 
for urging or aiding any person to vote.” Yet the Peacock de‐
fendants did not cite section 11(b) in their removal petition—
understandably,  because  the  Voting  Rights  Act  had  not  yet 
been enacted when they removed their case from Mississippi 
court. 
    In a footnote describing the basis of the defendants’ claim 
for  removal,  the  Peacock  Court  quoted  the  text  of  § 1971(a) 
and (b) (the provisions that did not strictly apply to the de‐
fendants’  claim).  But  the  Court  appended  a  “see  also”  cita‐
12                                                                No. 14‐1067 

tion to section 11(b) of the Voting Rights Act, as well. Peacock, 
384 U.S. at 811 n.3. Later, after observing that “no federal law 
confers  immunity  from  state  prosecution”  on  the  defend‐
ants, id. at 827, the Supreme Court noted: 
      Section 203(c) of the Civil Rights Act of 1964, the pro‐
      vision involved in … Georgia v. Rachel,  explicitly pro‐
      vides that no person shall ‘punish or attempt to pun‐
      ish any person for exercising or attempting to exercise 
      any  right  or  privilege’  secured  by  the  public  accom‐
      modations  section  of  the  Act.  None  of  the  federal  stat‐
      utes invoked by the defendants in the present case contains 
      any such provision. See note 3 and note 7, supra.” 
Id. at 827 n.25 (emphasis added and citations omitted).2 
    It  is  unclear  what  inference  lower  courts  should  draw 
from Peacock’s footnote 25 and its cross‐reference to footnote 
3. On the one hand, the Peacock defendants did not “invoke” 
section  11(b)  of the Voting Rights Act in their  removal peti‐
tion;  if  they  had,  perhaps  the  Court  would  have  found  its 
“intimidate,  threaten,  or  coerce”  language  broad  enough  to 
warrant  removal.  On  the  other  hand,  the  Court  singled  out 
the “punish or attempt to punish” language in section 203(c) 
of  the  Civil  Rights  Act.  And  the  Court  was  undoubtedly 
aware that section 11(b) at least arguably applied, for it cited 
that section along with 42 U.S.C. § 1971(b). 
    In Whatley, the Fifth Circuit adopted the former interpre‐
tation.  Whatley,  like  Peacock,  involved  a  state  prosecution  of 
defendants registering African‐Americans to vote. This time, 

                                                 
2  Footnote  7  in  Peacock  discussed  the  defendants’  separate  claim  for  re‐

moval under § 1443(2), the subsection that is not relevant here. 
No. 14‐1067                                                         13 

however, the defendants specifically invoked section 11(b) of 
the  Voting  Rights  Act  in  their  removal  petition.  The  Fifth 
Circuit  concluded  that  Peacock  did  not  bar  removal  under 
§ 1443(1).  Even  though  section  11(b)  lacked  “punish  or  at‐
tempt to punish” language, the court reasoned that the pro‐
vision was “a more, not less, sweeping prohibition of official 
acts of harassment against equal civil rights than the limited 
proscription of § 203(c) [in Rachel], since ‘attempts to punish’ 
are  only  one  means  of  coercing,  threatening,  or  intimidat‐
ing.” Whatley, 399 F.2d at 525 (quoting North Carolina v. Haw‐
kins,  365  F.2d  559,  562  (4th  Cir.  1966)  (Sobeloff,  J.,  concur‐
ring)).  The  Fifth  Circuit  surmised  that  Peacock  had  disal‐
lowed  removal  in  similar  circumstances  simply  because  the 
defendants there had not invoked section 11(b). Id. at 525–26. 
    About a decade later, in a case (like ours) involving sec‐
tion 818 of the Fair Housing Act, the Second Circuit rejected 
Whatley’s reading of Peacock. Emigrant Savings, 668 F.2d at 675 
n.4.  In  the  Second  Circuit’s  view,  the  Peacock  footnotes  and 
the fact that Rachel relied only on the “punish or attempt to 
punish” language in section 203(c) of the Civil Rights Act—
and not the more generic anti‐retaliation language in section 
203(b)—showed  that  “the  permissible  range  of  removal  … 
was  limited  to  statutes  containing  explicit  anti‐prosecution 
language.” Id. at 675. As a result, removal was not appropri‐
ate  where  the  defendant  merely  alleged  that  the  plaintiff 
brought  an  action  to  intimidate  or  coerce  the  defendant  for 
exercising his federal rights. Id. at 676. 
   Although we do not decide, it may well be that the  Sec‐
ond  Circuit  has  the  better  interpretation.  In  particular,  we 
note that the Rachel defendants’ removal petition did not in‐
voke  the  provision  on  which  the  Supreme  Court  ultimately 
14                                                                  No. 14‐1067 

relied, either. See Rachel, 384 U.S. at 793 n.21 (“Since the peti‐
tion predated  the  enactment of the Public Accommodations 
Title of the Civil Rights Act of 1964, it could not have explic‐
itly alleged coverage under that Act. It recites facts, however, 
that invoke application of that Act on appeal.”). This makes 
the Fifth Circuit’s basis for distinguishing Whatley from Pea‐
cock—that  the  Peacock  defendants  did  not  specifically  ad‐
vance a section 11(b) theory before the Court—less convinc‐
ing. Surely the Peacock defendants also recited facts that “in‐
voked  the  application  of”  the  Voting  Rights Act  on  appeal. 
Indeed, the dissent in Peacock relied on section 11(b) to argue 
that the “state prosecutions themselves constitute a denial of 
‘a right under any law providing for the equal civil rights of 
citizens.’” 384 U.S. at 848 (Douglas, J., dissenting). 
   That  said,  the question  is a close one, and  plumbing the 
depths of the Court’s infrequent pronouncements on this is‐
sue  is  unlikely  to  produce  a  totally  satisfying  answer.3  As 
                                                 
3  The Court last spoke to § 1443(1) in 1975, in Johnson v. Mississippi, 421 

U.S. 213, but it did little to dispel the confusion surrounding this element 
of the Rachel test. In Johnson, the Court rejected removal based on a fed‐
eral provision that made it unlawful “by force or threat of force” to “wil‐
fully injure[], intimidate[], or interfere[] with” any person “applying for 
or  enjoying  employment,  or  any  perquisite  thereof,  by  any  private  em‐
ployer.”  Id.  at  223  n.11  (quoting  18  U.S.C.  §  245(b)).  The  Court  focused 
primarily  on  legislative  history  to  determine  that  § 245(b)  was  directed 
towards  racially  motivated  acts  of  violence,  not  prosecutions  in  state 
court. Id. at 225–27. In yet another footnote, the Johnson majority also not‐
ed “the similarity between the language of § 1971(b) [the provision actu‐
ally,  albeit  unsuccessfully,  invoked  in  Peacock]  …  and  the  comparable 
language of § 245(b),” but it did not elaborate further. Id. at 222 n.10. The 
majority did not mention section 11(b) of the Voting Rights Act. 
    The  dissent  rejected  the  majority’s  distinction  for  removal  purposes 
between  statutes  that  prohibit  “punishment”  versus  merely  “injury,  in‐
No. 14‐1067                                                                   15 

even  Judge  Friendly,  the  author  of  Emigrant  Savings,  admit‐
ted, “it is arguable that citation in a footnote would be a ra‐
ther  elliptical  way  to  decide  such  an  important  question.” 
New York v. Horelick, 424 F.2d 697, 702–03 n.4 (2d Cir. 1970). 
    At least in the courts of appeals, the debate has cooled af‐
ter  Whatley  and  Emigrant  Savings.  Cf.  Davis  v.  Glanton,  107 
F.3d  1044,  1050–51  (3d  Cir.  1997)  (noting  that  42  U.S. 
§ 1985(3) lacks any “punish or attempt to punish” language, 
but  also  noting  that  the  statute’s  “intimidation”  provision 
did  not  apply  to  the  conduct  at  issue).  Absent  clarification 
from the Supreme Court, we will need to do our best to read 
between  the  lines  in  Rachel  and  Peacock  if  the  anti‐
retaliation/anti‐prosecution  issue  is  squarely  presented  in  a 
future  appeal.  For  now,  it  is  enough  to  say  that  we  doubt 
that  the  Fair  Housing  Act  gives  Dudley  and  Sidea  federal 
immunity even from having to defend this case in court.  
                                        III. Conclusion 
    In Johnson v. Mississippi, Justice Marshall stated that “[t]he 
line between Rachel and Peacock is that between prosecutions 
in which the conduct necessary to constitute the state offense 
is specifically protected by a federal equal rights statute un‐
der the circumstances alleged by the petitioner, and prosecu‐
tions where the only grounds for removal are that the charge 
is false and motivated by a desire to discourage the petition‐

                                                 
timidation, or interference.” Id. at 235–36 (Marshall, J., dissenting). It ap‐
parently agreed with Whatley that that Peacock’s holding did not involve 
section  11(b).  Id.  at  236  n.6.  Nevertheless,  the  dissent  also  indicated—
analogously to what we hold today in Part II.C—that even if that provi‐
sion had applied, removal still would have been inappropriate in Peacock 
because the defendants’ alleged conduct was not federally protected. Id.  
16                                                     No. 14‐1067 

er  from exercising  …  a  federal  right.”  421  U.S.  at  234  (Mar‐
shall, J., dissenting) (internal quotation marks omitted). Even 
if Dudley and Sidea are correct that Fenton has a retaliatory 
motivation, this  case falls  into the  latter category and  is  not 
removable under § 1443(1). See Glanton, 107 F.3d at 1051. 
    If  the  defendants’  Fair  Housing  Act  rights  have  indeed 
been violated in this case, we believe that the violation can, 
and must, be heard and remedied in the Illinois courts. The 
district court’s order remanding the case is accordingly 
                                                         AFFIRMED.